Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00055-CR

                                             Kevin ODELL,
                                               Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR5506
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

DISMISSED

           From our initial review of the record it appeared appellant has no right of appeal pursuant

to Texas Rule of Appellate Procedure 25.2(a), (d). Therefore, on February 11, 2015, we ordered

appellant to show cause in writing why this appeal should not be dismissed. Appellant’s court-

appointed attorney responded on March 11, 2015.

           Review of the record reveals the trial court’s certification states: “this criminal case is a

plea-bargain case, and the defendant has no right of appeal.” Rule 25.2(d) of the Texas Rules of

Appellate Procedure provides an appeal “must be dismissed if a certification that shows the
                                                                                         04-15-00055-CR


defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification that

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

        In addition, appellant’s counsel filed a response, in which counsel states he reviewed the

electronic clerk’s record and can find no right of appeal for appellant; counsel concedes that the

trial court’s certification, stating the defendant has no right of appeal, is correct.

        In light of the record presented, we agree with appellant’s counsel that appellant has no

right of appeal; therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P.

25.2(d).

        Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-